Citation Nr: 1216364	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  07-12 085	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an effective date earlier than June 13, 2003 for the award of service connection for bilateral hearing loss.

2.  Entitlement to an initial compensable disability rating for the Veteran's service-connected residuals of a fracture to the right cheekbone.  

3.  Entitlement to an initial disability rating in excess of 20 percent for the Veteran's service-connected post-traumatic arthrosis, status post fracture, right wrist.

4.  Entitlement to a disability rating in excess of 10 percent for the Veteran's service-connected post-traumatic degenerative joint disease of the right elbow. 

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for blindness of both eyes, claimed as macular degeneration. 

6.  Entitlement to service connection for a pilonidal cyst, claimed as a tailbone condition. 

7.  Entitlement to service connection for a right shoulder disorder. 

8.  Entitlement to service connection for a left elbow disorder. 

9.  Entitlement to service connection for a back disorder. 

10.  Entitlement to service connection for a right knee disorder. 

11.  Entitlement to service connection for a left knee disorder.  

12.  Entitlement to service connection for a bilateral foot disorder. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and N.B.


ATTORNEY FOR THE BOARD

L. J. N. Driever



INTRODUCTION

The Veteran had active duty from June 1942 to January 1946. 

These claims come before the Board of Veterans' Appeals (Board) on appeal of April 2006, August 2007 and April 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Veteran and N.B. testified in support of these claims during a hearing held before a Decision Review Officer at the RO in November 2008.

In July 2010, the Board affirmed the RO's denials with regard to the claims of entitlement to an effective date earlier than June 13, 2003 for the award of service connection for bilateral hearing loss, entitlement to an initial compensable disability rating for the Veteran's service-connected residuals of a fracture to the right cheekbone and entitlement to an initial rating in excess of 10 percent for service-connected post-traumatic arthrosis, status post fracture, of the right wrist.  As well, the Board remanded the remaining claims to the RO for additional action.  At the time of the Board's decision, a claim of entitlement to service connection for tinnitus was also on appeal.

The Veteran then appealed the Board's July 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision dated December 2011, the Court affirmed the Board's decision on the claim of entitlement to an effective date earlier than June 13, 2003 for the award of service connection for bilateral hearing loss.  In addition, the Court vacated the Board's decision on the claims of entitlement to an initial compensable disability rating for the Veteran's service-connected residuals of a fracture to the right cheekbone and entitlement to an initial rating in excess of 10 percent for service-connected post-traumatic arthrosis, status post fracture, of the right wrist and remanded these matters to the Board for further proceedings consistent with the Memorandum Decision.  The Court also remanded the matter of clear and unmistakable error (CUE) in a June 1961 RO decision to the Board.  

By rating decisions dated August 2010 and December 2011, the RO increased the rating assigned the Veteran's right wrist disability to 20 percent and granted the Veteran service connection for tinnitus.  


FINDING OF FACT

On April 24, 2012, the Board was notified by the Social Security Administration (SSA) that the Veteran died on April [redacted], 2012.


CONCLUSION OF LAW

Due to the Veteran's death, the Board has no jurisdiction to adjudicate the merits of these claims.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  By virtue of the Veteran's death, this appeal on the merits has become moot and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).

In reaching this determination, the Board intimates no opinion as to the merits of the claims on appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2011).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed no later than one year after the date of the Veteran's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.


		
ROBERT E. O'BRIEN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


